
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 145
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Mr. Rohrabacher
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling on the Government of Pakistan to
		  release Raymond Davis.
	
	
		Whereas, on January 27, 2011, Raymond Davis was attacked
			 by two armed men in Lahore, Pakistan;
		Whereas Raymond Davis shot and killed both men in
			 self-defense;
		Whereas Raymond Davis is a United States veteran and
			 former Special Forces soldier;
		Whereas President Barack Obama called Raymond Davis “our
			 diplomat” and said that “we expect Pakistan … [to recognize] Mr. Davis as a
			 diplomat.”;
		Whereas Pakistan is among the world’s leading recipients
			 of United States aid having received more than $10,700,000,000 between FY2001
			 and FY2010, which included $6,000,000,000 in development and humanitarian
			 aid;
		Whereas on March 1, 2009, Secretary of Defense Robert
			 Gates told an Afghan interviewer that “the ISI’s contacts with some of these
			 extremist groups [such as those led by Hekmatyar, Haqqani, and others] are a
			 real concern for us.”; and
		Whereas in a Los Angeles Times article published on
			 September 22, 2009, the then-top United States commander in Afghanistan,
			 General Stanley McChrystal, accused ISI elements of materially aiding insurgent
			 groups that attack coalition forces in Afghanistan: Now, therefore, be
			 it
		
	
		That the House of Representatives calls on
			 the Government of Pakistan to release Raymond Davis in accordance with
			 international standards of diplomatic protocol and, until such time, all United
			 States monetary assistance to Pakistan should be frozen.
		
